 

Modification Agreement

(No.: 0022690)

 

Party A: Shanghai Mart Co., Ltd.

Party B: Benefactum Alliance Business Consultant (Beijing) Co., Ltd., Shanghai
Branch

Party C: Ningsheng Financial Information Service (Shanghai) Co., Ltd.

 

Party C and Party A has signed the “Lease Contract of Shanghai Mart
(No.:0022346)” and “Lease Contract of Shanghai Mart (No.:0022342)”, now the
lease contract is changed as follows:

 

I. From the date of February 1st, 2016, the “Lease Contract of Shanghai Mart
(No.:0022346)” related to the leased housing 2401(01/24F), 2402(02/24F),
2403(03/24F) and the “Lease Contract of Shanghai Mart (No.:0022342)”related to
the leased housing 2404(04/24F) signed with Party A will be transferred to Party
B, and the house 2401(01/24F), 2402(02/24F), 2403(03/24F), 2404(04/24F) Party C
rented will be transferred to Party B for leasing, the earnest money paid by
Party C and other payments that have been paid but not incurred(if any) will be
totally transferred into Party B, the ownership of Party C’s decoration inside
the above houses will be transferred to Party B as the current conditions.      
Party C’s rights, obligations, unsettled debts and obligations under the lease
contract 0022346 and 0022342 will be undertaken by Party B, however, Party C
shall bear the responsibility of joint and several guarantee, the term of
guarantee is one year after the expiry of the lease term.     II. The rent,
management fee, electric charge, telephone bill and other payables under the
lease contract 0022346 and 0022342 will be paid by Party B in full amounts, so
henceforth, the name of any receipt, invoice, borrowing book etc. related to
this lease contract shall be marked “Benefactum Alliance Business Consultant
(Beijing) Co., Ltd., Shanghai Branch”.     III. The free parking spaces enjoyed
by Party C under the leasing contract 0022346 and 0022342 are transferred to
Party B, Party A continues to provide the two parking spaces for Party B, if
Party B delays to pay the rent, management fee and other payables specified in
the lease contract, then Party B will have no right to enjoy the free parking
spaces. Party B shall not sublease or transfer the above parking spaces to other
sides; otherwise, Party A will immediately take back the parking spaces, and
pursue the liability for the breach of contract. When the leasing contract is
expired or terminated in advance, the above parking spaces will be canceled
automatically.     IV. Terms and conditions related to arbitration under the
lease contract 0022346 and 0022342 remain applying to this agreement of change,
any disputes concerned with the agreement will be settled by three parties via
friendly negotiation, if fails, any one party should submit the dispute to
Shanghai International Economic and Trade Arbitration Commission (Shanghai
International Arbitration Center) for adjudication according to the regulations
of the lease contract.

 

 

 

 

V. If the agreement is signed in English version at the same time, when there is
a conflict between English and Chinese version, the Chinese version shall
prevail.     VI. This agreement of change is an integral part of the lease
contract, having the same legal effect with lease contract.     VII. This
agreement of change is in triplicate, it will take effect after signature of
authorized representatives of three parties, with each party holds one copy.

 

Party A: Shanghai Mart Co., Ltd. Party B: Benefactum Alliance Business
Consultant (Beijing) Co., Ltd., Shanghai Branch     [ex10-11_001.jpg]
[ex10-11_002.jpg] Seal Seal Signature of the Authorized Representative:
Signature of the Authorized Representative: Date: Mar.11th, 2016 Date:     Party
C: Ningsheng Financial Information Service (Shanghai) Co., Ltd.      
[ex10-11_003.jpg]   Seal   Signature of the Authorized Representative:   Date:  

 

 

 

 

 

